Johnson, Judge:
These appeals for reappraisement, consolidated at the trial, involve pictures and frames exported from Mexico on September 9, 1944, and on August 11, 1945.
The merchandise was invoiced, entered, and appraised as follows:
Reap. No. Invoiced (Mex. pesos) Entered (Mex. pesos) Appraised (Mex. pesos)
165901-A
Item A_ 22.50, each_ 22.50, each, plus stamps, 8.09. Portraits at 26.25, each, plus 0.88% tax, net, packed. Frames at 8.75, each, plus 0.88% tax, net, packed.
Item B_ 40.00, each_ 40.00, each, plus stamps, 8.09. Portraits at 41.25, each, plus 0.88% tax, net, packed. Frames at 13.75, each, plus 0.88% tax, net, packed.
165902-A.. 652.50, total... 652.50, total, plus stamps, 5.81. Portraits at 26.25, each,-plus 3.3% tax, net, packed. Frames at 8.75, each, plus 3.3% tax, net, packed.
*573At the trial, it was stipulated as follows:
Mr. Vitale: The Government is further willing to stipulate and agree that at the time of exportation of the merchandise, invoiced as 40 pictures, frames and pictures, singles, but comprising of 39 pictures, frames and pictures, double, in reappraisement 165901-A, and 29 pictures frames and pictures, singles, in reappraisement 165902-A, such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country of exportation, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, at 22.50 Mexican pesos each for the singles, and 40 Mexican pesos each for the doubles, each plus tax as entered, packing included, and we are willing to stipulate with Mr. Gregory that there was no higher foreign value as defined in Section 402 (c) of the Tariff Act as amended, for the merchandise involved herein at the time of exportation thereof, and we will further stipulate and agree that this case, as consolidated, may be submitted for decision upon the foregoing stipulation. Is that agreeable with you?
Mr. Gregory: That is agreeable.
On the agreed facts, I find that the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, is the proper basis for the determination of the value of the merchandise here involved, and that such values are 22.50 Mexican pesos, each, for the single frames and pictures, and 40 Mexican pesos, each, for the double frames and pictures, each plus tax, as entered, packing included.
Judgment will be rendered accordingly.